Citation Nr: 0737720	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  07-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchial asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1954 to October 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision.  


FINDINGS OF FACT

1.  By a December 1964 decision, the Board denied service 
connection for bronchial asthma.  

2.  Evidence received since the December 1964 decision, while 
not cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The Board's December 1964 decision that denied service 
connection for bronchial asthma is final.  38 U.S.C. § 4004 
(1958); 38 C.F.R. § 19.5 (1964); currently 38 U.S.C.A. § 7104 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for bronchial asthma. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in January 2005 and June 2005, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In April 2006, the 
RO also notified the veteran of the process by which initial 
disability ratings and effective dates are established.   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the veteran must be apprised as to the requirements both 
as to the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  These requirements were 
fulfilled in the January 2005 letter.    

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

Analysis

In decisions dated in March 1962, September 1963, and October 
1964, both the RO and the Board denied the veteran's claim 
for service connection for bronchial asthma.  In December 
1964 the Board again denied service connection for bronchial 
asthma.  The Board's December 1964 decision is final.  See 
38 U.S.C. § 4004 (1958); 38 C.F.R. § 19.5 (1964); currently 
38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1100 (2007).

The claim for entitlement to service connection for bronchial 
asthma may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991). The 
veteran filed this application to reopen his claim in 
December 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service medical records, and a VA examination report.  
The evidence showed that the veteran had two acute 
respiratory incidents in service but there was no other 
evidence of disability during service.  The Board noted that 
bronchial asthma was first demonstrated in 1961 and the mere 
notation of asthma in the service medical records without 
sufficient manifestations to identify the disability and 
sufficient observation to establish choroncity was not 
adequate to establish service connection.  Thus, the claim 
was denied.

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen his claim, the 
veteran submitted treatment records demonstrating current 
treatment for various disabilities, including asthma.  The 
new evidence also includes a report from S. Headley, M.D. 
dated in September 2003 noting the veteran's statements that 
prior to entering service he had asthma symptoms which 
worsened after his tour of duty.  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  While Dr. Headley's 
report suggests a new theory of the claim from the veteran, 
i.e. bronchial asthma pre-existed service, there is 
insufficient evidence to reopen the claim.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms").  
While the veteran can describe symptoms (including symptoms 
prior to service) that he experienced, he lacks the medical 
competence to relate that his current bronchial asthma pre-
existed service and worsened during service.  Even if the 
veteran was competent to make statements regarding pre-
existing bronchial asthma worsening in service, it would be 
insufficient to substantiate the claim as there is no 
evidence that any pre-existing bronchial asthma permanently 
worsened in service.  The previous denials noted that acute 
respiratory symptoms were noted in service but not diagnosed 
until sometime after service discharge and there was no 
showing of chroncity.  Accordingly, the new evidence showing 
that the veteran's bronchial asthma may have pre-existed and 
worsened during service does not relate to any unestablished 
fact necessary to substantiate the claim.  The claim for 
service connection for bronchial asthma therefore cannot be 
reopened on the basis of this evidence.  See 38 C.F.R. § 
3.156(a).

Although the appellant has submitted new evidence that was 
not before the RO at the time of the last final decision, 
this new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim.  In light 
of the evidence, it is the determination of the Board that 
new and material evidence has not been submitted.  Thus, the 
claim for service connection for bronchial asthma is not 
reopened and the benefits sought on appeal remain denied.


ORDER

Service connection for bronchial asthma remains denied 
because new and material evidence has not been received to 
reopen the claim.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


